Citation Nr: 1135004	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  11-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a gunshot wound to the left knee with scars and retained metallic foreign body.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The Veteran had active service from December 1942 to December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no current medical evidence showing a right knee disability.  

2.  The Veteran failed to report for a VA examination scheduled in December 2009 in conjunction with his claim for an increased rating for his left knee disability; however, he subsequently indicated that due to his age and health he was not able to report for the examination.

3.  Without good cause shown, the Veteran refuses to report for any rescheduled VA examination despite being offered transportation to the VA Medical Center for such an examination.  

4.  The Veteran did not respond to the request that he sign authorization forms to release treatment records from his private physician.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The claim for an increased evaluation for residuals of a gunshot wound to the left knee with scars and retained metallic foreign body must be denied for failure to report for a VA examination.  38 C.F.R. § 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a pre-adjudication letter issued in December 2009, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection and an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  With regard to the claim for an increased rating, that letter advised the Veteran to submit evidence from medical providers and his own statements or statements from others who have witnessed how his disability affects him.  The December 2009 letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "Veteran specific).  The letter also advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service VA treatment records.  The Veteran has indicated receiving treatment for his left knee from a private physician but he did not sign a VA Form 21-4142 he submitted in order obtain such records.  A March 2011 letter asked the Veteran to sign and date the form, but he did not respond. 

The Veteran was scheduled for a VA examination in relation to his claim for an increased rating for his service-connected left knee disability in December 2009 but he failed to report for the exam.  In subsequent communication with the RO, he indicated that he was unable to attend the examination due to his age and health.  In light of the Veteran's situation, the RO determined that he could be transported to the VA Medical Center via ambulance in order to undergo a VA examination.  The Veteran subsequently refused to attend any future VA examinations.  To date, the Veteran has not presented any showing of good cause as to why he would not report for an examination with the transportation accommodations that he was offered.  Accordingly, the duty to assist has been satisfied to the extent possible based on the cooperation level of the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

The Board notes that the Veteran has not been afforded a VA examination concerning his claim for service connection for a right knee disability.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no competent and credible evidence that shows the Veteran has a current right knee disability.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In any event, the Veteran has made it clear that he will not report for a VA examination; thus any error in the failure to request one is harmless.

The Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  The Veteran participated in the claims process but did not cooperate with the request for additional information and examination scheduling.  Accordingly, no further notice or assistance is necessary and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection for a Right Knee Disability

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran seeks entitlement to service connection for a right knee disability, including as secondary to his service-connected residuals of a gunshot wound to the left knee.  The Veteran claims that due to his left knee condition, he has to use his right knee and it is overworked.

The Veteran's service treatment records are negative for any complaints of or treatment for a right knee disorder.  Post-service medical records are also negative for any right knee disability.  An April 2008 VA treatment record showed that examination of the Veteran's lower extremities revealed that right leg flexion and extension was normal.  

The Veteran did not respond to the RO's request for him to sign and date the authorization forms necessary to request treatment records from his private treating physician.  He indicated that he stopped going to the VA for treatment, and the VA treatment records printed in 2011 reflect the last treatment was in May 2008.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

In this case there is no medical evidence indicating the Veteran suffers from a right knee disability.  The only medical evidence of record addressing the right leg indicated that motion was normal.  The Veteran has only reported that his right knee is overworked.  He did not describe any specific symptoms.  He did not respond to the December 2009 VCAA letter advising him that he could send in a statement addressing how his disability affects him.  

In short, there is simply no competent and credible evidence indicating that the Veteran currently suffers from a right knee disability.  Accordingly, the preponderance of the evidence is against the claim and service connection for a right knee disability is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Increased Rating for the Left Knee Disability

The issue in this case relates to the consequences of the Veteran's failure to report for a VA examination.

The Veteran is service-connected for residuals of a gunshot wound to the left knee, effective from April 1946.  In a November 2009 report of contact, the Veteran informed the RO that he was seeking a claim for an increased rating for his service-connected left knee disability.  The Veteran reported that he was informed by his doctor that he needed surgery because he still had shrapnel in his knee but that he was too old for surgery.

In the December 2009 VCAA letter, the RO also notified the Veteran that he was being scheduled for an examination and that when a claimant, without good cause fails to report for an examination or reexamination, the claim shall be rated on the evidence of record or even denied.  He was informed that examples of good cause include, but are not limited to, illness or hospitalization, death of a family member, etc.

The Veteran was scheduled for a VA examination in relation to his increased rating claim in December 2009; however, he failed to report for the exam.  In subsequent communication with the RO, he indicated that he was unable to attend the examination due to his age and health.  

Internal communication from the RO indicates that attempts were made to find an alternative way to examine the Veteran, to include transporting the Veteran by ambulance to a VA Medical Center.

In an October 2010 letter from the RO, the Veteran was informed that a representative spoke with him on October 1, 2010 to discuss the need for a VA examination in support of his pending appeal.  It was noted that the Veteran reported that he did not wish to undergo a VA examination; that he would not report for a scheduled examination; and that he would not agree to being transported to the VA Medical Center for an examination.  He was advised that an examination would not be scheduled, that the lack of evidence that might have otherwise been obtained may affect the outcome of the appeal, and that if he now wished to report he should notify the RO.  To date, the Veteran has not requested that the examination be rescheduled nor presented any showing of good cause as to why he would not report for an examination in which transportation to the examination would be provided.  

In a statement of the case dated in July 2011 the Veteran was again advised that via a telephone conversation dated October 1, 2010, he indicated that he did not wish to undergo a VA examination and that he would not report.  In August 2011 correspondence, the Veteran reported that he was not satisfied with the RO's denial of his claim.  He indicated that the RO had all the information and that he is not able to walk normal and that he still has shrapnel in his knee.  He emphasized 
that he was too old to get around.  The Board notes that despite attempts to accommodate his special needs, the Veteran has refused to attend a VA examination to evaluate the severity of his service-connected left knee disorder.  Thus, the Board concludes that good cause has not been shown for his refusal to report for an examination.  See 38 C.F.R. § 3.655.

Although the RO obtained VA treatment records in June 2011, these records show the last treatment for the Veteran was in May 2008.  Such records do not reflect the current status of the Veteran's left knee disability in conjunction with his November 2009 claim for increase.  Moreover, such records are duplicates of records already considered in a prior rating decision concerning his left knee disability.  Furthermore, the Veteran did not respond to the RO's request that he sign the authorization form to permit release of private treatment records.  The duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood, 1 Vet. App. at 193.  Accordingly, there is no current medical evidence concerning his left knee to consider, and a VA examination was necessary to decide the claim. 

The provisions of 38 C.F.R. § 3.655 address the consequences of a Veteran's failure to attend scheduled medical examinations.  That regulation at section (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without "good cause," fails to report for such examination, or reexamination, action shall be taken.  Section (b) of the regulation provides that when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  

As described above, the Veteran has refused to report for any VA examination in connection with the claim for increase on appeal, and has not provided good cause for such refusal.  Accordingly, entitlement to an evaluation in excess of 10 percent for residuals of a gunshot wound to the left knee with scars and retained metallic foreign body is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in resolution of this appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for residuals of a gunshot wound to the left knee with scars and retained metallic foreign body is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


